
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.10(g)


LEASE AMENDMENT "2"


        THIS AMENDMENT is attached to and hereby forms a part of that certain
LEASE ("Lease") made the 1st day of December, 1994, by and between Green, Praver
Et Al ("Landlord") and Anesta Corp., a Delaware Corporation ("Tenant").

        WHEREAS, Tenant desires to lease space in Building #6 of Wiley Post
Plaza located at 4745 West Wiley Post Way (the "Building"). That space is now
leased to The Western Standard Company ("Western"). Landlord shall attempt to
cause Western to terminate its lease for such space. Prior to Landlord
approaching Western, Tenant shall execute this Amendment. Landlord will not
execute this Amendment until Western has entered into an agreement terminating
its lease. Landlord shall execute this Amendment, and this Amendment shall
become effective, only when and if Landlord has executed a lease termination
agreement or lease amendment with Western. Tenant shall not be entitled to
revoke its execution of this Amendment until after December 31, 1996, and shall
have the right to revoke its execution after such date only if Landlord has not
executed such agreement with Western by such date.

        NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Tenant and Landlord agree as
follows:

        1.    EXPANSION PREMISES AND TERM    

        In addition to all other space leased by Tenant, Tenant agrees to lease
from Landlord approximately 9,780 rentable square feet of space known as Suite
670 of Wiley Post Building 6 as shown on Exhibit "A" to this amendment. The
lease term for the expansion premises shall be for three years and three months
commencing January 1, 1997 and ending March 31, 2000. This term for the
expansion space is coterminous with the term for Tenant's existing lease space.

        2.    OPTION TO EXTEND LEASE    

        Tenant may extend the lease term of the expansion premises for two—five
year periods upon the same terms and conditions as set forth in Section 1.4 of
the original Lease.

        3.    RENTAL RATES    

        It is anticipated that an agreement terminating the rights of the
existing tenant will be executed and be effective prior to January 1, 1997. In
the event this amendment is not signed and in force by this date, rent for any
period herein covered by this amendment which has already fully expired will not
be due to Landlord. Rent for any partial month will be paid on a prorata basis.
Monthly rent will be calculated separately for each section of the demised
premises. The existing lease space will continue as per the original Lease. For
the expansion space in Suite #670, Tenant agrees to pay to Landlord, without
prior notice or demand, as annual base rental for the expansion space, the sum
of $63,314.59 for the first year of the expansion space lease term, payable in
equal monthly payments of $5,276.22 on or before the first day of each month in
advance. The first month's rent for the expansion space shall be paid on or
before January 1, 1997. January 1, 1997 will be considered the anniversary date
for this expansion premises. The annual base rent for this Suite #670 expansion
shall be adjusted each year, effective on each anniversary of the date of the
commencement of the expansion space lease term, by a percentage equal to the
percentage increase in the United States Department of Labor Statistics New
Consumer Price Index for all Urban Consumers (CPI-U, National Index, 1982-1984 =
100) as published by the United States Department of Labor, Bureau of Labor
Statistics, using as a base the index for the two months immediately preceding
the commencement of the expansion space lease term compared to the index for the
two months immediately preceding the anniversary date of the year for which the
lease adjustment is being made. The foregoing notwithstanding, the annual base
rent shall not be increased by more than three percent in any one year.

--------------------------------------------------------------------------------


        4.    ADDITIONAL RENT—EXPANSION SPACE    

        Tenant shall pay, as additional rent for the Suite #670 expansion space,
Tenant's proportionate share of "Basic Costs Increases" as defined in
Section 2.3 of the Lease. "Tenant's Proportionate Share" for the expansion space
shall mean 5.17 percent, which is determined by dividing the 9,780 square feet
being rented by Tenant by 189,100 square feet, the total rentable space in the
Project. The monthly charge for additional rent for the expansion space is
$1,271.40 which represents the 9,780 square feet times $0.13. The additional
rent rate of $0.13 shall be adjusted annually or at such time as there is a
significant change in the costs of any item of additional rent to be paid by
Tenant as per Section 2.3. of the Lease. Tenant has already increased once
before the amount of space in the Project. Tenant's total area for purposes of
Section 2.3 shall include all of the "proportionate" areas as shown in the
original lease, the first amendment and this second amendment.

        5.    TENANT IMPROVEMENTS    

        Tenant shall propose plans for improvements to the demised premises
which plans must be approved by Landlord. Such approval shall not be
unreasonably withheld. Said plans must comply with all building codes and local
ordinances. Tenant shall at its sole cost and expense make the improvements to
the Premises as set out in plans and specifications attached as Exhibit "B" to
this Amendment. Tenant will be obligated to follow all building codes and other
construction practices and requirements as described in Section 7.1 of the
Lease.

        6.    VALID AGREEMENTS    

        Except for the rent and the term, the terms for the Suite #670 expansion
premises shall be identical as set forth in the Lease. Tenant and Landlord
acknowledge that the Lease is a valid and enforceable agreement and that the
Tenant holds no claims against Landlord or its agents which might serve as the
basis of any set-off against accruing rent and other charges or any other remedy
in law or in equity. Except as is herein specifically modified and amended or as
is necessary to give meaning and effectuate the terms hereof, the Lease shall
remain in full force and effect, it being understood and agreed that this
Amendment, upon execution, becomes a part of the total Lease.

        7.    BROKERS    

        Except as herein set out, Tenant represents, and warrants that there are
no claims for brokerage commissions or finder's fees in connection with this
Lease and agrees to indemnify Landlord against and hold it harmless from all
liabilities arising from such claim, including any attorney's fees connected
therewith. Landlord shall pay the brokerage fees and/or commissions payable in
connection with this Lease to Asset Management Services, Inc., who represents
Landlord, pursuant to the applicable listing and/or brokerage agreement between
Landlord and said party.

        IN WITNESS WHEREOF, the parties have duly executed this Amendment this
7th day of day of January, 1997.


LANDLORD: GREEN PRAVER ET AL
 
TENANT: ANESTA CORP. By Asset Management Services Inc.
as Property Manager      
By:
/s/  GREGORY W. STRONG      

--------------------------------------------------------------------------------

Gregory W. Strong
Project Manager
 
By:
/s/  WILLIAM C. MOELLER      

--------------------------------------------------------------------------------

William C. Moeller
Chief Executive Officer

2

--------------------------------------------------------------------------------



QuickLinks


LEASE AMENDMENT "2"
